Title: Saturday 17 of July.
From: Adams, Abigail
To: 


       I have neglected my journal for a week. During that time we have had 3 calm days, some wet weather but nothing worth remarking has occur’d. I have been several days sick of the Rheumatisim, occasiond I suppose by the dampness of the Ship, which made my Bed so too. I had the precaution to take some medicine on Board proper for the Disease, which the Dr. administerd, and I have in a great measure got the better of it. This day makes 27 since we came to Sea. From observation to day we were in Latitude 49 and a half, Longitude 6. We have seen a great Number of Vessels to day which lead us to think we are not far from the Channel. A small Sail Boat spoke with us out 3 days from Morlay, told us we were nearer the channel than we imagind, upon which the Capt. sounded and found bottom 55 fathom.
       We have a head wind, but go at about 4 knots an hour. Hope to make land to morrow. Can it be that I have past this great ocean with no more inconvenience, with such favourable weather upon the whole. Am I so near the land of my fore Fathers? And am I Gracious Heaven; there to meet, the Dear long absent partner of my Heart? How many how various how complicated my Sensations! Be it unto me according to my wishes.
      